DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 04/07/2022.  Claims 1-4, 7 and 9-30 are pending in the application and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system-knowledge injection in claim 1; causal model in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 28 depends on claim 1, and claim 1 now recites the same limitation as recited in claim 28.  Thus claim 28’s phrasing fails to further limit the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 14-18 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Arrieta et al. (“Explainable Artificial Intelligence (XAI): Concepts, taxonomies, opportunities and challenges toward responsible AI,” hereinafter referred to as Arrieta), in view of Spinner et al. (“explAIner: A Visual Analytics Framework for Interactive and Explainable Machine Learning,” hereinafter referred to as Spinner), and further in view of JUNG (US 2021/0056412 A1, hereinafter referred to as JUNG), and Sequeira et al.( US 2020/0320435 A1,  hereinafter referred to as Sequeira).

As to claim 1, Arrieta teaches a computer implemented behavioral modeling method for handling, modeling, predicting, and verifying a behavior of a system comprising at least one of neural network, explainable artificial intelligence model, or machine learning algorithm (Abstract; page 88, second paragraph…Decomposability stands for the ability to explain each of the parts of a model (input, parameter and calculation…This characteristic might empower the ability to understand, interpret or explain the behavior of a model…), comprising executing on a processor the steps of: 
    integrating conditions into an activation sequence of a behavioral modeling architecture to monitor a plurality of probability likelihoods of a plurality of potential activation paths (see Fig. 2; Fig.5, Fig.6, wherein using the broadest reasonable interpretation, Examiner interprets "potential activation paths “as any information concerning the traversal of the information in the neural network from input to output);
wherein the behavioral modeling architecture is updated according to one or more actions of the system or based on information retrieved from an external behavior modeling architecture (see page 106, Fig. 13, (e), model update…).
However, Arrieta fails to explicitly teach:  
identifying one or more explanations corresponding to at least one state from a state space or at least one reward, identifying a plurality of actions from an action space, and
associating at least one action and an explanation of the associated action(s) with the at least one state or reward, wherein at least one of the state space and the action space is discrete or continuous;
predict and store a predefined boundary of the system;
     monitoring the integrated conditions during training and prediction of the system, wherein, during the monitoring, if one or more of the integrated conditions are met, the method proceeds by triggering a system-knowledge injection, wherein the system-knowledge injection is configured to maintain the behavior of the system within a predefined boundary; and
update the predefined boundary based on information observed during the monitoring;  
 Spinner, in combination with Arrieta, teaches:
monitoring the integrated conditions during training and prediction of the system, wherein, during the monitoring, if one or more of the integrated conditions are met, the method proceeds by triggering a system-knowledge injection, wherein the system-knowledge injection is configured to maintain the behavior of the system within a predefined boundary (Abstract…We propose a framework for interactive and explainable machine learning that enables users to (1) understand machine
learning models; (2) diagnose model limitations using different explainable AI methods; as well as (3) refine and optimize the models…, wherein using the broadest reasonable interpretation, Examiner interprets the “The models’ optimization” to include “the integrated conditions that are met…;” Fig. 1…Global monitoring and steering mechanisms expand the pipeline to the full XAI framework, supporting the overall workflow by guiding, steering, or tracking the explainers during all steps…; page 6, Figs. 3 & 4…; right column, …plugin can be injected into the Tensor-Board UI by providing a custom HTML-page, which, besides the default plugins, loads our custom plugins…); 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Arrieta to add “monitoring” to the system of Arrieta, as taught by Spinner above. The modification would have been obvious because one of ordinary skill would be motivated to provide human-readable, as well as interpretable explanations of the decisions taken by such algorithm, as suggested by Spinner (Introduction).
Spinner teaches monitoring but fails to explicitly teach: 
update the predefined boundary based on information observed during the monitoring; and 
predict and store a predefined boundary of the system.
JUNG, in combination with Arrieta and Spinner teaches:
update the predefined boundary based on information observed during the monitoring (paragraphs [0089]-[0092]… updated model parameters caused the neural network to diverge from a pre-defined boundary of the neural network performance. In some implementations, the original network performance boundary can be set heuristically. In some implementations, the network performance boundaries can be updated over a computer network (e.g., the network 120 shown in FIG. 1); [0177] …to monitor whether the repeated updates of the model parameters using the approximated labels are within a predefined range of performance in terms of accuracy….; and
predict and store a predefined boundary of the system (paragraphs [0025-[0026]] …
wherein using the broadest reasonable interpretation, Examiner interprets “a subset of the candidate data based on an output of the first neural network…” to teach the limitation; [0062] …a function that predicts and outputs the class of an input vector may be referred to as a classifier…;); and
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Arrieta and Spinner to add a predefined boundary to the combination system of Arrieta and Spinner, as taught by JUNG above. The modification would have been obvious because one of ordinary skill would be motivated to have the network performance boundaries updated over a computer network, as suggested by ([0092]).
However, Arrieta, Spinner and JUNG fail to explicitly:
identifying one or more explanations corresponding to at least one state from a state space or at least one reward, identifying a plurality of actions from an action space, and
associating at least one action and an explanation of the associated action(s) with the at least one state or reward, wherein at least one of the state space and the action space is discrete or continuous.
Sequeira, in combination with Arrieta, Spinner and JUNG, teaches:
identifying one or more explanations corresponding to at least one state from a state space or at least one reward, identifying a plurality of actions from an action space (paragraphs [0018] …reward received after executing some action is propagated back to the states and actions that led to that situation, meaning that important actions may be associated with any (positive) reward…; [0021]-[0022] …), and
associating at least one action and an explanation of the associated action(s) with the at least one state or reward, wherein at least one of the state space and the action space is discrete or continuous (paragraphs [0040]- [0041] and [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Arrieta, Spinner and JUNG to add a state space and an action space to the combination system of Arrieta, Spinner and JUNG, as taught by Sequeira above. The modification would have been obvious because one of ordinary skill would be motivated to compare the behavior of a learning agent with that of a human, which allows for automatically identifying unexpected or surprising behaviors, as suggested by Sequeira ([0104]).

As to claim 2, which incorporates the rejection of claim 1, Spinner teaches:
teaches verifying a plurality of constraints to be set on one or more of an output or an internal part of the system (see 2.2 Approaches for Explainable AI pages 2-3….  
layers. This XAI method enables users to verify how their (data-dependent) understanding of a concept’s importance (e.g., stripes) is represented in the ANNs
(model-specific) prediction (e.g. zebra) for a sample (local-level) image (domain-dependent) in each or all layers (low+high abstraction…; 3.3 Use-Cases…Case 2…
model-agnostic explanations to solve the task of verification).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Arrieta to add “monitoring” to the system of Arrieta, as taught by Spinner above. The modification would have been obvious because one of ordinary skill would be motivated to provide human-readable, as well as interpretable explanations of the decisions taken by such algorithm, as suggested by Spinner (Introduction).

As to claim 3, which incorporates the rejection of claim 2, Spinner, in combination with Arrieta, teaches wherein the system is an explainable artificial intelligence model, and the constraints are on one or more of a prediction network or a conditional network of the system (see Abstract… 4.2 Diagnosis…High-abstraction explainers take the trained model and a user-selected sample as input, for which they return prediction and explanation…After execution has completed, explanation and prediction are sent back to the explAIner frontend, where they are presented to the user (Figure 5a); Fig. 6… model refinement towards the correct prediction of a seven).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Arrieta to add “monitoring” to the system of Arrieta, as taught by Spinner above. The modification would have been obvious because one of ordinary skill would be motivated to provide human-readable, as well as interpretable explanations of the decisions taken by such algorithm, as suggested by Spinner (Introduction).

As to claim 4, which incorporates the rejection of claim 1, Arrieta teaches wherein the conditions are based on information retrieved from one or more internal states or outputs of the system, and 631329001 OUS wherein a variance or a deviation of the behavior of the system from the predefined boundary provides for one or more additional conditions or one or more additional boundaries (see page pages 2-3, section 2.2 Approaches for Explainable AI…outputs of the model (data-dependent) to explain a (local-level) decision boundary generated by the complete model (high abstraction)….; page 86….• Transferability: Models are always bounded by constraints that should allow for their seamless transferability. This is the main reason why a training-testing approach is used when dealing with ML problems [162,163]. Explainability is also an advocate for transferability, since it may ease the task of elucidating the boundaries that might affect a model, allowing for a better understanding and implementation…).

As to claim 5, which incorporates the rejection of claim 1, Spinner, in combination with Arrieta, teaches:
  identifying one or more explanations corresponding to at least one state from a state space or at least one reward (see 3.1 XAI Pipeline…model state is one configuration of a trained ML model with a given set of parameters, weights, etc…model state search instance comparative search area space beyond single instances or points in the space…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Arrieta to add “monitoring” to the system of Arrieta, as taught by Spinner above. The modification would have been obvious because one of ordinary skill would be motivated to provide human-readable, as well as interpretable explanations of the decisions taken by such algorithm, as suggested by Spinner (Introduction).

 As to claim 14, which incorporates the rejection of claim 1, Arrieta teaches wherein the system is implemented on at least one of: 
a robot, a transport or vehicle system, a medical technology system or device, a communication system, an operational system, a surveillance or monitoring system, and an autonomous system (see page 102, 5.5. XAI and output confidence…Safety issues have also been studied in regards to processes that depend on the output of AI models, such as vehicular perception and self-driving in autonomous vehicles, automated surgery, data-based support for medical diagnosis, insurance risk assessment and cyber-physical systems in manufacturing, among others…); and 
       wherein the method further comprises generating explanations corresponding to one or more states or one or more actions of the system (see page 104, left column, first paragraph…generates rules in an IF/THEN format that explain that a data point
is classified within a specific category because it is similar to some prototypes. The proposal then includes an algorithm that both generates explanations and reduces bias, as it is demonstrated for the use case of recidivism using the Correctional Offender Management Profiling for Alternative Sanctions (COMP AS) dataset…CERTIFAI
(Counterfactual Explanations for Robustness, Transparency, Interpretability, and Fairness of Artificial Intelligence models) [ 402] uses a customized genetic algorithm to generate counterfactuals that can help to see the robustness of a ML model, generate explanations, and examine fairness (both at the individual level and at the group level) at the same time…).  

As to claim 15, which incorporates the rejection of claim 1, Arrieta teaches:
 converting an input of the system to a set of hidden features, identifying feature weights from the hidden features, combining the feature weights with the transformed input, extracting an attribution of each hidden feature based on the combined feature weights and hidden features (see page 95, 4.3. Explainability in deep Leaming… 4.3.1. Multi-layer neural networks…4.3.2. Convolutional Neural Networks…One of the seminal works in the first category was [291]. When an input image runs feed-forward through a CNN, each layer outputs a number of feature maps with strong and soft activations. The authors in [291] used Deconvnet, a network designed previously by the same authors [142] that, when fed with a feature map from a selected layer, reconstructs the maximum activations. These reconstructions can give an idea about the parts of the image that produced that effect. To visualize these strongest activations in the input image, the same authors used the occlusion sensitivity method to generate a saliency map [136], which consists of iteratively forwarding the same image through the network occluding a different region at a time…).  

As to claim 16, which incorporates the rejection of claim 15, Arrieta teaches wherein the feature weights are identified using a relevance estimator (page 88, right column…feature relevance explanation methods for post-hoc explainability clarify the inner functioning of a model by computing a relevance score for its managed variables. These scores quantify the affection (sensitivity) a feature has upon the output of the model…), and wherein the input comprises a plurality of data points associated with one or more of: 
sequence data, temporal data, 2D data, 3D data, 6613290010US transactional data, sensor data, image data, hyper-spectral data, natural language text data, video data, audio data, haptic data, LIDAR data, RADAR data, SONAR data, synthetic data, perturbed data, sampled data, and transformed data (see page 96, 4.3.2. Convolutional Neural Networks…right column…input image runs feed-forward through a CNN, each layer outputs a number of feature maps with strong and soft activations…).  

As to claim 17, which incorporates the rejection of claim 16, Arrieta teaches: aggregating a plurality of feature attributions and outputting the aggregated feature attributions (see page 91… 3.5. General additive models… aggregation with the predicted output…; pages 95-96, 4.3.1. Multi-layer neural networks...consider each neuron as an object that can be decomposed and expanded then aggregate and back-propagate these decompositions through the network, resulting in a deep Taylor decomposition… ).  

As to claim 18, which incorporates the rejection of claim 15, Arrieta teaches wherein the extracted attribution is linked directly to the input of the system (see page 97, right column…a union of individual elements that belong to layers (input, hidden, output), atoms (a neuron, channel, spatial or neuron group), content (activations - the amount a neuron fires, attribution - which classes a spatial position most contributes to, which
tends to be more meaningful in later layers), and presentation (information visualization, feature visualization)….;page 101, 5.4. Explanations for AI security: XAI and adversarial machine learning…This generative framework has been adopted by several recent studies [366,367] mainly as an attribution method to relate a particular output of a Deep Learning model to their input variables…).  

As to claim 20, which incorporates the rejection of claim 1, Arrieta teaches wherein each partition comprises a local model with one or more rules, and the partitions are aggregated to form a global model (see page 94, 4.2. 1. Tree ensembles, random forests and multiple classifier systems…tree ensembles combine different trees to obtain an aggregated prediction/ regression.  While it results to be effective against overfitting, the combination of models makes the interpretation of the overall ensemble more complex than each of its compounding tree learners, forcing the user to draw from post-hoc explainability techniques. For tree ensembles, techniques found in the literature are explanation by simplification and feature relevance techniques…; pages 95-96, 4.3.1. Multi-layer neural networks …a hierarchical partitioning of the feature space that reveals the iterative rejection of unlikely class labels, until association is predicted. In addition, several works addressed the distillation of knowledge from an ensemble of models into a single model…; page 105, 6. 3.1. Basic levels of data fusion…fusion at the model level aggregates models, each learned from a subset of the data sets that were to be fused. Finally, at the knowledge level the fusion approach deals with knowledge in the form of rules, ontologies or other knowledge representation techniques with the intention of merging them to create new, better or more complete knowledge from what was originally provided…).  

As to claim 21, which incorporates the rejection of claim 1, Arrieta teaches wherein the behavioral modeling architecture is implemented on one or more Finite State Machines, Petri Nets, Robotic 671329001OUS Process Automation (RPA) systems, Actor Models, middleware systems, control process systems, neuro-symbolic systems, workflow systems, quantum processing systems (see page 102, 5.5. XAI and output confidence…Safety issues have also been studied in regards to processes that depend on the output of AI models, such as vehicular perception and self-driving in autonomous vehicles, automated surgery, data-based support for medical diagnosis, insurance risk assessment and cyber-physical systems in manufacturing, among others…).  

As to claim 22, which incorporates the rejection of claim 1, Arrieta teaches:
verifying the computer implemented behavioral modeling method using an external explainable model, wherein the explainable model comprises one or more constraints that are set on an output or one or more internal parts of the explainable model to validate the behavior of the system (see page 104, 6.2.1. Fairness and discrimination, right column…• In-processing: These techniques are applied during the training process
of the ML model. Normally, they include Fairness optimization constraints along with cost functions of the ML model. An example is Adversarial De biasing, [397] . This technique optimizes jointly the ability of predicting the target variable while minimizing the ability of predicting sensitive features using a GAN).  

As to claim 23, which incorporates the rejection of claim 1, Arrieta teaches wherein the conditions are based on model performance, bias reduction, and risk management (see
page 88, 2.5.2. Post-hoc explainability techniques for machine learning models, right column… performance score…; page 91,…3.4. Rule-based learning…The amount of rules in a model will clearly improve the performance of the model at the stake of compromising its interpretability…; page 83…left column… correct from bias in the training dataset…; page 90, …black-box risk scoring models…).  

As to claim 24, which incorporates the rejection of claim 1, Arrieta teaches:
monitoring a safety of the system based on a behavioral specification of the behavioral modeling architecture when the behavioral modeling architecture is monitoring the integrated conditions (see page 102…5.8. Guidelines for ensuring interpretable AI models If a black-box model has been chosen, the third guideline establishes that ethics.., fairness- and safety-related impacts should be weighed…; page 105… 6.2.2. Accountability… safety-critical applications; page 108…Fig. 14. Summary of XAI challenges discussed in this overview and its impact on the principles for Responsible Al… Security & Safety).  

As to claim 25, which incorporates the rejection of claim 1, Arrieta teaches:
implementing a causal model configured to handle said one or more machine learning models in relation to the system, wherein the causal model is separate from the system or becomes a part of an explainable system for providing one or more triggers, events, and one or more actions (see page 86, 2.4. What for?, right column….• Causality: Another common goal for explainability is that of finding causality among data variables…As widely acknowledged by the community working on this topic, causality requires a wide frame of prior knowledge to prove that observed effects are causal. A ML model only discovers correlations among the data it learns from, and therefore might not suffice for unveiling a cause-effect relationship. However, causation involves correlation, so an explainable ML model could validate the results provided by causality inference techniques, or provide a first intuition of possible causal relationships within the available data. Again, Table 1 reveals that causality is not among the most important goals if we attend to the amount of papers that state it explicitly as their goal… page 102, 5.5. XAI and output confidence…the inspection of the share of epistemic uncertainty (namely, the uncertainty due to lack of knowledge) of the input data and its correspondence with the model's output confidence can inform the user and eventually trigger his/her rejection of the model's output…; page 102, left column, second paragraph…a challenge in XAI is establishing objective metrics on what constitutes a good explanation. A possibility to reduce... addition, they state that explanations are selective, meaning that focusing solely on the main causes of a decision-making process is sufficient. It was also shown that the use of counterfactual explanations can help the user to understand the decision of a model…).

As to claim 26, which incorporates the rejection of claim 25, Arrieta teaches wherein the at least one of the one or more triggers, the one or more events, and the one or more actions correspond to the conditions integrated into the behavioral modeling architecture (see page 102, 5.5. XAI and output confidence…the inspection of the share of epistemic uncertainty (namely, the uncertainty due to lack of knowledge) of the input data and its correspondence with the model's output confidence can inform the user and eventually trigger his/her rejection of the model's output…).  

As to claim 27, which incorporates the rejection of claim 25, Arrieta teaches wherein the causal model comprises one or more of: Pearl's structural causal models that are associated derivations and variations, dynamic causal models associated with Bayesian model comparison methods and variations, Granger causal models, Wiener causal models, Rubin causal models, Spirtes, Glymour, Scheines causal models, non-linear state-space methods, convergent cross mapping (CCM), lagged correlations, Peter and Clark (PC) methods, linear non-gaussian acyclic model (LiNGAM) methods, Fast Causal Inference (FCI) methods, relativistic causal models arising from special and general relativity, and machine learning models that are representative of cause- and-effect (see page 86, 2.4. What for?, right column…, • Causality: Another common goal for explainability is that of finding causality among data variables…As widely acknowledged by the community working on this topic, causality requires a wide frame of prior knowledge to prove that observed effects are causal. A ML model only discovers correlations among the data it learns from, and therefore might not suffice for unveiling a cause-effect relationship. However, causation involves correlation, so an explainable ML model could validate the results provided by causality inference techniques, or provide a first intuition of possible causal relationships within the available data. Again, Table 1 reveals that causality is not among the most important goals if we attend to the amount of papers that state it explicitly as their goal…; page 90, left column, 3.6. Bayesian models…A Bayesian model usually takes the form of a probabilistic directed acyclic graphical model whose links represent the conditional dependencies between a set of variables. For example, a Bayesian network
could represent the probabilistic relationships between diseases and symptoms. Given symptoms, the network can be used to compute the probabilities of the presence of various diseases).  

As to claim 28, which incorporates the rejection of claim 1, Arrieta teaches wherein the behavioral modeling architecture is updated according to one or more actions of the system or based on information retrieved from an external behavior modeling architecture (see page 106, Fig. 13, (e), model update…).
  
As to claim 29, which incorporates the rejection of claim 1, Arrieta teaches wherein the behavioral modeling architecture receives one or more knowledge injections, wherein the received knowledge injections update or retroactively update the behavioral modeling architecture based on an explainable system comprising explainable and causal architectures  (see page 89…Fig. 5, (a), (b), (c), (d) and (e); page 106, Fig. 13,(a), (b), (c), (d) and (e), model update…).  

As to claim 30, which incorporates the rejection of claim 1, Arrieta teaches linking the behavioral modeling architecture to an external system to provide human understandable explanations based on the behavioral model, wherein said architecture is a part of or is connected to an external diagnostic or detection system for model interpretations, and wherein the behavioral modeling architecture is implemented as a part of an Explanation and Interpretation Generation System (see page 83, Fig. 1, left column, Explanations supporting the output of a model are crucial, e.g., in precision medicine, where experts require far more information from the model than a simple binary prediction for supporting their diagnosis [8]. Other examples include autonomous vehicles in transportation, security, and finance, among others…; page 89…Fig. 5, (a), (b), (c), (d) and (e); page 106, Fig. 13, (a), (b), (c), (d) and (e); page 90, Table 2). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arrieta et al. (“Explainable Artificial Intelligence (XAI): Concepts, taxonomies, opportunities and challenges toward responsible AI,” hereinafter referred to as Arrieta), in view of Spinner et al. (“explAIner: A Visual Analytics Framework for Interactive and Explainable Machine Learning,” hereinafter referred to as Spinner), and further in view of JUNG (US 2021/0056412 A1, hereinafter referred to as JUNG), and Sequeira et al.( US 2020/0320435 A1,  hereinafter referred to as Sequeira), and Takeuchi et al. (US 2010/0070439 A1, hereinafter referred to as Takeuchi).

As to claim 7, which incorporates the rejection of claim 6, Arrieta, Spinner, Sequeira and JUNG fail to explicitly teach wherein the action and state form at least one state-action pair, wherein each state and action of each state-action pair have a constant connection point.  
However Takeuchi, in combination with Arrieta, Spinner, JUNG and Sequeira teaches wherein the action and state form at least one state-action pair, wherein each state and action of each state-action pair have a constant connection point (see paragraphs [0041]-[0043]…a state-action pair immediately before earning a reward 1051, a series of state-action pairs 1053 reaching the state-action pair 1051 and expectations of reward E[r]p each of which is connected to a state-action pair ( s,, a), that is, an element of the event list).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Arrieta, Spinner, JUNG and Sequeira to add “a connection point” to the combination system of Arrieta, Spinner, JUNG and Sequeira, as taught by Stadie above. The modification would have been obvious because one of ordinary skill would be motivated to efficiently update expectation of reward of the state-action pair that is an element of each event list, as suggested by Stadie ([0042]).

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arrieta et al. (“Explainable Artificial Intelligence (XAI): Concepts, taxonomies, opportunities and challenges toward responsible AI,” hereinafter referred to as Arrieta), in view of Spinner et al. (“explAIner: A Visual Analytics Framework for Interactive and Explainable Machine Learning,” hereinafter referred to as Spinner), and further in view of JUNG (US 2021/0056412 A1, hereinafter referred to as JUNG), and Sequeira et al.( US 2020/0320435 A1,  hereinafter referred to as Sequeira), and Han (“DSD: DENSE-SPARSE-DENSE TRAINING FOR DEEP NEURAL NETWORKS,” hereinafter referred to as Han).
 
As to claim 9, which incorporates the rejection of claim 5, Arrieta, Spinner, JUNG and Sequeira fail to explicitly teach:
labeling one or more components within the system with one or more reference labels, wherein each reference label indicates an activation path leading to the labeled component.  
However teaches Han, in combination with Arrieta, Spinner, JUNG and Sequeira teaches:
labeling one or more components within the system with one or more reference labels, wherein each reference label indicates an activation path leading to the labeled component (see Figure 1: Dense-Sparse-Dense Training Flow. The sparse training regularizes the model, and the final dense training restores the pruned weights (red), increasing the model capacity without overfitting.  Examiner interprets “the rightmost
two networks labeled "Sparse" and "Dense," respectively (showing that nodes of the
sparsified network are reintroduced in the dense network” to teach the limitation).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Arrieta, Spinner, JUNG and Sequeira,  to add “associated action(s) with the at least one state or reward” to the combination system of Arrieta, Spinner, JUNG and Sequeira, as taught by Han above. The modification would have been obvious because one of ordinary skill would be motivated to increasing the model capacity without overfitting, as suggested by Han (Abstract).

As to claim 11, which incorporates the rejection of claim 9, Arrieta, Spinner, JUNG and Sequeira fail to explicitly teach:
outputting one or more explanations based on one or more reference labels, wherein the one or more reference labels comprise an interpretable path trace for one or more components associated with the reference labels.  
However, Han, in combination with Arrieta, Spinner, Sequeira and JUNG, teaches:
outputting one or more explanations based on one or more reference labels, wherein the one or more reference labels comprise an interpretable path trace for one or more components associated with the reference labels (see 1 INTRODUCTION, Figure 1: Dense-Sparse-Dense Training Flow. The sparse training regularizes the model, and the final dense training restores the pruned weights (red), increasing the model capacity without overfitting…“the rightmost two networks labeled "Sparse" and "Dense," respectively (showing that nodes of the sparsified network are reintroduced in the dense network”)…causing a machine learning system to miss the relevant relationships between features and target outputs, leading to under-fitting and a high bias. Bias and variance are hard to optimize at the same time…a dense-sparse-dense training flow (DSD), a novel training strategy that starts from a dense model from conventional training, then regularizes the model with sparsity constrained optimization, and finally increases the model capacity by restoring and retraining the pruned weights).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Arrieta, Spinner, JUNG and Sequeira to add “associated action(s) with the at least one state or reward” to the combination system of Arrieta, Spinner, Sequeira and JUNG, as taught by Han above. The modification would have been obvious because one of ordinary skill would be motivated to increasing the model capacity without overfitting, as suggested by Han (Abstract).

As to claim 12, which incorporates the rejection of claim 9, Arrieta teaches:
wherein the one or more components comprise at least one of a node or a connection between one or more nodes (see Figures 13 and 14).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arrieta et al. (“Explainable Artificial Intelligence (XAI): Concepts, taxonomies, opportunities and challenges toward responsible AI,” hereinafter referred to as Arrieta), in view of Spinner et al. (“explAIner: A Visual Analytics Framework for Interactive and Explainable Machine Learning,” hereinafter referred to as Spinner), and further in view of JUNG (US 2021/0056412 A1, hereinafter referred to as JUNG), and Sequeira et al.( US 2020/0320435 A1,  hereinafter referred to as Sequeira), and Han (“DSD: DENSE-SPARSE-DENSE TRAINING FOR DEEP NEURAL NETWORKS,” hereinafter referred to as Han), and Greenwood (US 2020/0302094 Al, hereinafter referred to as Greenwood).

As to claim 10, which incorporates the rejection of claim 9, Greenwood, in combination with Arrieta, Spinner, Sequeira, JUNG and Han, teaches wherein each reference label comprises one or more of: 
symbolic expressions provided in one of conjunctive normal form, disjunctive normal form, or first order logic, polynomial expressions, conditional and non-conditional probability distributions, joint probability distributions, state-space and phase- space transforms, integer/real/complex/quaternion/octonion transforms, Fourier transforms, Walsh functions, Haar and non-Haar wavelets, generalized L2 functions, fractal-based transforms, Hadamard transforms, Type 1 and Type 2 fuzzy logic, Lambda expressions, constructor-based transforms and difference analysis and formulas, provided in one of conjunctive normal form, disjunctive normal form, or first order logic, and wherein the constraints are implemented as one or more of: control charts, Nelson rules, Bode plots, stationary distribution analysis, agglomerative clustering, hierarchical clustering, and Nyquist plots (paragraphs [0691]…clustering; [0832]…(state space formulation) or (phase space formulation)…; [1044]-[1048]…Fourier Transforms (including Discrete and/or Fast Fourier Transforms)); and 
      wherein the method further comprises: 
              predicting and allocating appropriate values to constraints and conditions using one or more of induction, deduction, abduction and predictive coding methods, and    
             specifying and creating the behavioral modeling architecture using a formal specification language, using a combination of history-based, state-based, transition-based, functional-based and operational-based specification methods and using one or more contract- based, model-based, and content-graph based tools (paragraphs [0363]-[0365]…model parameters may be determined based on quantified system data for a first time period, with this then being used to predict system behaviour for a subsequent second time period…; [0506]… an encoding scheme that can include: Gray Code …; [0608]-[0608]…software implementations of all or part of the system, including encoding Blocks as software Objects or similar and electronic implementations of all or part of the
system, including using Field Programmable Gate Array and/or Field Programmable Analogue Array computing…; [0711]… [0741]…language of Graph Theory they are directed graphs…; [1293]…in machine-intelligent control of insulin medication for a diabetic subject, where the subject's medical history has been used for Identification, generating an underdetermined model; [1317]-1319]…generate multiple candidate models).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Arrieta, Spinner, Sequeira, JUNG and Han to add “a behavioral modeling architecture” to the combination system of Arrieta, Spinner, Sequeira, JUNG and Han, as taught by Greenwood above. The modification would have been obvious because one of ordinary skill would be motivated to maximise the degree of variability within the population within any one generation, thereby reducing the likelihood of model units stagnating or dying out, as suggested by Greenwood ([0413]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arrieta et al. (“Explainable Artificial Intelligence (XAI): Concepts, taxonomies, opportunities and challenges toward responsible AI,” hereinafter referred to as Arrieta), in view of Spinner et al. (“explAIner: A Visual Analytics Framework for Interactive and Explainable Machine Learning,” hereinafter referred to as Spinner), and further in view of JUNG (US 2021/0056412 A1, hereinafter referred to as JUNG), and Sequeira et al.( US 2020/0320435 A1,  hereinafter referred to as Sequeira), and Abraham et al. (US 2019/0052602 A1, hereinafter referred to as Abraham). 

As to claim 13, which incorporates the rejection of claim 1, Abraham, in combination with Spinner and Arrieta, teaches: logging a plurality of decisions and a plurality of path traces in an audit log, wherein the audit log comprises a system of record or a distributed ledger system (see paragraphs [0022]…information about the transactions started, the reports started, and the successful function calls may be obtained from a security audit log for the target computer system, and the information about the HTTP requests may be obtained from an HTTP access log for the target computer system…; [0155]-[0156]…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Arrieta, Spinner, JUNG and Sequeira to add “an audit log” to the combination system of Arrieta, Spinner, JUNG and Sequeira, as taught by Abraham above. The modification would have been obvious because one of ordinary skill would be motivated to deactivate certain unused privileges, thereby enhancing overall system security, without significant risk of accidentally eliminating a needed privilege, as suggested by Abraham ([0251]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arrieta et al. (“Explainable Artificial Intelligence (XAI): Concepts, taxonomies, opportunities and challenges toward responsible AI,” hereinafter referred to as Arrieta), in view of Spinner et al. (“explAIner: A Visual Analytics Framework for Interactive and Explainable Machine Learning,” hereinafter referred to as Spinner), and further in view of JUNG (US 2021/0056412 A1, hereinafter referred to as JUNG), and Sequeira et al.( US 2020/0320435 A1,  hereinafter referred to as Sequeira), and Shiqi et al. (“Neuro-Symbolic Execution: Augmenting Symbolic Execution with Neural Constraints,” hereinafter referred to as Shiqi). 

As to claim 19, which incorporates the rejection of claim 1, Arrieta teaches 19. The computer implemented behavioral modeling method of claim 1, further comprising creating a plurality of partitions within the system, wherein each partition is associated with a label, a graph, a hypergraph, or a simplicial complex (see Fig. 6); and 
However, Arrieta, Spinner, JUNG and Sequeira fail to explicitly teach:
a plurality of neuro-symbolic constraints associated with the partitions, wherein the neural-symbolic constraints associated with the partitions can be converted to a machine-readable language or human-readable text..
Shiqi teaches:
a plurality of neuro-symbolic constraints associated with the partitions, wherein the neural-symbolic constraints associated with the partitions can be converted to a machine-readable language or human-readable text (see pages 6-7, D. Constraint Solver…neuro-symbolic constraints and generates the directed acyclic graph (DAG) between constraints and its variables…NEUEX partitions the DAG into connected components by breadth-first search…shown in Figure 6. There are 5 constraints that are partitioned into three connected components, G1, G2, and G3. NEUEX topologically sorts the components based on the type of constraints to schedule the solving sequence…; page 13, B. Constraint Synthesis…dependent on the availability of source code and a human-specified semantics of the source language...).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Arrieta, Spinner, JUNG and Sequeira to add “neuro-symbolic constraints” to the combination system of Arrieta, Spinner, JUNG and Sequeira, as taught by Shiqi above. The modification would have been obvious because one of ordinary skill would be motivated to have an approach that drives execution down difficult paths on which KLEE and other DSE extensions get stuck, eliminating limitations of purely SMT-based techniques, as suggested by Shiqi (Abstract).

Response to Applicant’s arguments
Applicant's arguments on file on 04/05/2022 with respect to prior art rejection of claims 1-20 have been considered but are not persuasive.

Rejections under 35 U.S.C. §103
Argument 1
Applicant appears to assert that the Spinner reference fails to mention XAI systems beyond these post-hoc systems, and does not teach or suggest a structure which might instead be compatible with a system which creates explanations purely in the forward pass of the XAI system. Likewise, Spinner's system necessarily relies on a TensorFlow-based implementation, with visualizations being provided based on the well-known TensorBoard product, which merely handles neural network models, and does not have any functionality extending to neuro-symbolic XAI systems.
(Spinner's disclosure omits key concepts like behavior, actions, triggers, and so forth, that are used in the present embodiments.)

Examiner's response:
Examiner respectfully disagrees.  First the claim does not recite any” forward pass” of the XAI system.  Second Spinner does teach an explainable abstraction, page 4 bottom left corner, that Examiner interprets as a neural network that include the forward pass of the XAI system: 

    PNG
    media_image1.png
    165
    250
    media_image1.png
    Greyscale


Argument 2
Applicant appears to assert that Neither reference appears to teach a "boundary" such as is presently defined in the claims, or to any aspects relating to providing a gap between a predicted model boundary and an actual model boundary, or which refer to using actual boundary information to update the predicted boundaries. As such, Applicant submits that neither the Arrieta nor the Spinner reference teaches all of the limitations of the present claims, as amended. Therefore, even if the combination of these references is assumed to be proper, the combination fails to teach every
element of the claimed invention. Accordingly, Applicant respectfully traverses, and requests reconsideration of, this rejection based on these references.

Examiner's response:
Examiner respectfully disagrees. Sequeira et al. (US 2020/0320435 A1), and JUNG (US 2021/0056412 A1), new ground(s) of rejection, Arrieta and Spinner do disclose all of the limitations of the present claims, as amended.  Accordingly, this rejection is respectfully maintained.

Argument 3
Applicant appears to assert that the limitations of claim 4 the concept of "transferability," i.e. transfer learning, not any particular algorithm structure that it would be obvious to implement in order to make something transferable. Behavioral boundaries in in the present disclosure have nothing to do with the transfer-learning bounds in Arrieta.

Examiner's response:
Examiner respectfully disagrees.  Arrieta teaches (see page pages 2-3, section 2.2 Approaches for Explainable AI…outputs of the model (data-dependent) to explain a (local-level) decision boundary generated by the complete model (high abstraction); wherein using the broadest reasonable interpretation, Examiner interprets the outputs of the model to teach boundaries.  Accordingly, this rejection is respectfully maintained.

Argument 5
Applicant appears to assert that the rejection of dependent claim 5, likewise, is based on introducing "the concept of monitoring" into a system with a "model state," and otherwise doesn't seem to even mention the other limitations of the claims, much less provide an appropriate structure for introducing them.  Spinner's discussion here does not appear to relate to an explanation as an inherent output from an XAI model, that is output losslessly in a single feed-forward pass, but about a model state. A recitation of a model state is not the same as an explanation arising from some state.

Examiner's response:
Examiner respectfully disagrees.  Examiner respectfully disagrees. Sequeira et al. (US 2020/0320435 A1),new ground(s) of rejection, does disclose all of the limitations of the present claim, as amended.  Accordingly, this rejection is respectfully maintained.

Argument 6
Applicant appears to assert that the rejection of dependent claim 6-8, the outstanding Office Action likewise does not appear to explain this omission; none of the cited elements of Stadie, as characterized, appear to potentially be "explanations" even under a "broadest reasonable interpretation" of this term. (For example, all that appears to be noted on pages 33-34 of the Office Action is standard reinforcement learning behavior, e.g. using a reinforcement learning algorithm to maximize long-term reward; Stadie is not even cited as teaching some form of output which is allegedly an "explanation" in this context.)

Examiner's response:
Examiner respectfully disagrees.  Examiner respectfully disagrees. Stadie does teach a reward function. However, Stadie and Sequeira et al. (US 2020/0320435 A1), and JUNG (US 2021/0056412 A1), new ground(s) of rejection, do disclose all of the limitations of the present claim, as amended.  Accordingly, this rejection is respectfully maintained.

Argument 7
Applicant appears to assert that the rejection of dependent claim 7, Takeuchi reference discusses reward expectation calculations, which likewise has nothing to do with "an explanation of the associated action(s)," and while some further elements of Stadie are cited with respect to claim 8 and some further explanation of this reference is given, these additions do not appear to provide any better indication of what, if anything, is intended to be the "explanation" that Stadie allegedly provides.

Examiner's response:
Examiner respectfully disagrees.  Examiner respectfully disagrees. Stadie does teach a reward function. However, Stadie, Takeuchi and Sequeira et al. (US 2020/0320435 A1), and JUNG (US 2021/0056412 A1), new ground(s) of rejection, do disclose all of the limitations of the present claim, as amended.  Accordingly, this rejection is respectfully maintained.

Argument 8
Applicant appears to assert that the rejection of dependent claims 9 and 11: as such, it does not appear that Han teaches all of the limitations of the claims that it is alleged to teach, either.

Examiner's response:
Examiner respectfully disagrees.  Examiner respectfully disagrees. Stadie does teach a reward function. However, Han, in combination with Arrieta, Spinner and Sequeira et al. (US 2020/0320435 A1), new ground(s) of rejection, do disclose all of the limitations of the present claim, as amended.  Accordingly, this rejection is respectfully maintained.

Argument 9
Applicant appears to assert that the rejection of dependent claim 10: Applicant's claims refer specifically to the reference labels when setting forth the features of claim 10, it isn't clear how these methods would specifically operate to "maximize the degree of variability" of the alleged "reference labels" set forth in Han.

Examiner's response:
Examiner respectfully disagrees.  Examiner respectfully disagrees. Stadie does teach a reward function. However, Han, Greenwood, in combination with Arrieta, Spinner and Sequeira et al. (US 2020/0320435 A1), new ground(s) of rejection, do disclose all of the limitations of the present claim, as amended.  Accordingly, this rejection is respectfully maintained.

Argument 10
Applicant appears to assert that this would appear to contradict the purpose of Spinner and Arrieta, as best understood; these disclosures relate to various explainable AI systems, and the goal of an explainable AI system is to ensure that the inner workings of the AI system are as highly accessible to users as possible.

Examiner's response:
Examiner respectfully disagrees.  Examiner respectfully disagrees. Abraham does teach a computer  security vulnerability log or "audit log. Therefore, Abraham, in combination with Arrieta, Spinner, Sequeira et al. (US 2020/0320435 A1), and JUNG (US 2021/0056412 A1), new ground(s) of rejection, do disclose all of the limitations of the present claim, as amended.  Accordingly, this rejection is respectfully maintained.

Argument 11
Applicant appears to assert that there does not seem to be any indication that Arrieta or Spinner is using KLEE or a variant thereof, or that this would be a problem that Arrieta or Spinner would suffer from in the absence of the disclosure provided by Shiqi. In the absence of any indication that Arrieta or Spinner would actually have the alleged problem, which does not seem to be evident either from the references or from the Office Action, there does not seem to be any motivation on the part of a person of ordinary skill in the art to incorporate features that, in Shiqi, are intended to solve a
problem in an entirely different context and which could not be readily adapted to be applied to the present partitions.

Examiner's response:
Examiner respectfully disagrees.  Examiner respectfully disagrees. Abraham does teach a a constraint solver for neuro-symbolic constraints with the help of SymSolv and NeuSolv.. Therefore, Shiqi, in combination with Arrieta, Spinner, Sequeira et al. (US 2020/0320435 A1), and JUNG (US 2021/0056412 A1), new ground(s) of rejection, do disclose all of the limitations of the present claim, as amended.  Accordingly, this rejection is respectfully maintained.

As a result, Examiner respectfully submits that independent claim I is bot patentable over Arrieta, Spinner, Sequeira et al. (US 2020/0320435 A1), and JUNG (US 2021/0056412 A1), new ground(s) of rejection, Stadie, Takeuchi, Han, Shiqi, and Abraham. As claims 2-4, 7, and 9-30 depend from independent claim 1, Examiner respectfully submits that claims 2-4, 7, and 9-30 are likewise not patentable over Arrieta, Spinner, Stadie, Sequeira et al. (US 2020/0320435 A1), and JUNG (US 2021/0056412 A1), new ground(s) of rejection, Takeuchi, Han, Shiqi, and Abraham.
Accordingly, for at least the reasons set forth above, Examiner respectfully maintained 
the § 103 rejections of claims 1-4, 7, and 9-30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122